Citation Nr: 0632248	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on need for 
aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel







INTRODUCTION

The veteran served on active duty from February 1945 to April 
1971.  The veteran was a recipient of numerous decorations, 
including Combat Infantry Badge and Bronze Star Medal.  The 
veteran died in June 2006.    
	
This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDING OF FACT

In August 2006, the Board received a copy of Certificate of 
Death showing that the veteran died on June [redacted], 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in June 2006, 
while his claim was still pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, supra.  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


